Citation Nr: 0836549	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head 
injury, to include double vision.  

4.  Entitlement to service connection for a dental disorder, 
for purposes of either compensation or VA outpatient 
treatment.  

5.  Entitlement to service connection for a skin disability, 
claimed as "jungle rot".


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in 
Indianapolis, Indiana, which denied service connection for 
dental trauma for treatment purposes in August 2004, hearing 
loss, tinnitus and an upper left teeth condition in February 
2006 and residuals of a head injury and jungle rot in May 
2006.  

The veteran testified before the undersigned at a September 
2008 videoconference hearing.  A transcript has been 
associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of service connection for a skin condition claimed 
as "jungle rot" is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  The veteran's accounts of his medical history are not 
credible.

3.  The veteran's hearing loss and tinnitus are not at least 
as likely as not related to his inservice noise exposure 
during training and combat.

4.  The preponderance of the evidence is against a 
relationship between the veteran's double vision or dizziness 
and any remote incident of service, to include various head 
injuries.  

5.  The veteran does not have a dental condition or 
disability, to include periodontal disease, extracted or 
impacted teeth, as a result of combat wounds or other trauma 
during his active military service or aggravation thereby, 
and he does not meet the requirements for service connection 
for the limited purpose of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  A disability resulting from a head injury, to include 
double vision, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).  

4.  A dental condition was neither incurred in nor aggravated 
by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Several letters from the RO fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The dental claim was 
addressed in a May 2004 letter, hearing loss and tinnitus in 
a May 2005 letter and a head injury and jungle rot in a March 
2006 letter, all sent prior to initial adjudication of the 
respective claims.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss or tinnitus can be 
directly attributed to service.  Further examination or 
opinion is not needed on the hearing loss and tinnitus claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

The Board concludes an examination is not needed for the 
dental or head injury claims because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he is entitled to service 
connection for a variety of disorders as a result of his 
service in the Philippines during World War II.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted for any of the claimed 
conditions.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

The veteran is in receipt of the Combat Infantryman Badge.  
His military occupational specialty was a mortar gunner.  His 
service records reflect that he served in the Philippines 
during 1945.  Bearing in mind the veteran's combat service, 
the Board turns to the merits of the individual claims.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Unfortunately, the veteran has shown a tendency to exaggerate 
or incorrectly report his prior medical history.  The Board, 
however, does not believe that there is an intentional 
distortion of facts.  

The veteran did contract pulmonary tuberculosis during 
service, for which he is service connected.  The veteran has, 
at various times, but in particular at a June 2005 VA 
examination, claimed having inservice diagnoses of leprosy, 
malaria, Dengue fever and encephalitis.  In March 1985, the 
veteran claimed having inservice diagnoses of hepatitis and 
dysentery.  While the veteran has described being sick during 
service in the Philippines, the veteran has indicated that he 
remained in the field, with little medical attention.  The 
veteran was thoroughly evaluated in connection with his 
tuberculosis, between discovery of tuberculosis in August 
1946 and the last examination finding inactive tuberculosis 
in June 1947.  The veteran did not report any of these other 
diseases to doctors at that time, despite ongoing medical 
attention and repeated, specific questioning about his 
service in the Pacific.  The Board is unclear how the veteran 
could know that he contracted encephalitis, Dengue fever, 
malaria, leprosy and hepatitis without significant medical 
attention.  The Board finds that these are exaggerations 
based on other comments made during the course of the 
veteran's post-service treatment history and the current 
claims.  In March 1985, the veteran had developed a right 
side maxillary sinus abscess and underwent corrective 
surgery.  The cyst was thought to be due to impacted teeth, 
as will be discussed later.  The veteran believes that the 
teeth were impacted due to a helmet which struck him in the 
face following an explosion in combat.  When describing his 
history at the June 2005 VA examination, the veteran stated 
that he had trauma to the face and teeth that required 
"facial reconstructive surgery."  The veteran testified to 
the same before the undersigned.  The Board notes, however, 
that the surgery in 1985 was not reconstructive in nature.  
The veteran has also testified that he had two teeth pulled 
by a medic immediately following the helmet injury; however, 
the veteran's several post-service dental evaluations show 
three missing teeth, which were missing at entry to service.  
While the Board does not believe that the veteran is 
intentionally misleading, the Board does find that the 
veteran is simply not credible regarding his medical history.  



a. Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The veteran 
underwent a June 2005 VA examination which reported that the 
veteran had puretone thresholds beyond 40 dB in every tested 
range in both ears.  The audiologist administering the test 
indicates that the results were unreliable because the CNC 
speech recognition scores of 88 and 94 percent were too high 
for the tested threshold dB levels.  Even relying on the 
speech recognition scores, the veteran's hearing loss 
satisfies the criteria of 38 C.F.R. § 3.385.  These records 
also diagnose tinnitus.  The Board is satisfied by the 
evidence of a current disability.  

The veteran contends that he had noise exposure during 
combat, which resulted in his hearing loss and tinnitus.  The 
Board concedes that such noise exposure is consistent with 
the conditions of combat.  The remaining question is whether 
the veteran's current hearing loss and tinnitus are related 
to his inservice noise exposure.

The veteran's service treatment records do not discuss 
hearing loss or noise exposure.  At entry to service in June 
1944, the veteran's hearing was normal, as he scored 15 out 
of 15 on the whispered voice test in each ear.  On returning 
from the Pacific theater in August 1946, the veteran was 
found to have pulmonary tuberculosis at what would have been 
a separation from service physical examination.  The 
veteran's separation examination was held until his 
tuberculosis became inactive, after which he was given a 
medical discharge for unsuitability in August 1947.  During 
this year, the veteran was examined repeatedly.  These 
examinations were thorough, and included head, ear, eye and 
throat findings.  There is no statement that the veteran had 
any difficulty hearing or had tinnitus during the observation 
year of August 1946 to August 1947.  The veteran was 
discharged without complaint of hearing loss or tinnitus.

The veteran's VA treatment records are also relevant.  In 
1983, the veteran was treated for a right side maxillary 
sinus cyst, as will be discussed in the dental trauma section 
below.  During pre-operative evaluation, the veteran reported 
left side hearing difficulty.  While the veteran was not 
further evaluated, the presence of a left side complaint, and 
not a right side complaint, is significant.

As discussed, the veteran was sent for a June 2005 VA 
examination in connection with his hearing loss and tinnitus 
claims.  Audiometric testing was performed and the veteran's 
post-service noise exposure history was taken.  A nexus 
opinion was offered in a September 2005 followup opinion.  
Based on the lack of reported hearing complaints during 
service or for more than fifty years thereafter, the examiner 
concluded that the veteran's tinnitus was not at least as 
likely as not the result of his inservice noise exposure.  
The Board finds that the examiner's opinion outweighs the 
veteran's account.  See Espiritu, supra.  The Board finds 
that the veteran's tinnitus is not at least as likely as not 
related to inservice noise exposure.  Service connection must 
be denied.  See Hickson, supra.  

The Board notes that the June 2005 VA examination report does 
not provide an opinion as to the likely etiology of the 
veteran's hearing loss.  The Board notes that there were no 
complaints of hearing loss after the veteran returned from 
the Pacific, at the time of his separation or in the 1948 or 
1949 VA evaluations.  The first notation of some hearing 
complaints occurred in 1985, when the veteran complained of 
left ear hearing difficulty.  Absence of contemporary 
treatment or findings weighs against the claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  The veteran has testified that his hearing 
loss was noticeable in both ears, not just one.  The record 
belies his account.  While the Board concedes that noise 
exposure is a normal and expected feature of combat, the 
Board finds that the veteran's current hearing loss is not at 
least as likely as not related to service.  Service 
connection must be denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (including sensorineural hearing loss) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no such evidence of records within one year 
of the veteran's separation from service.  The veteran cannot 
benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's hearing loss and tinnitus 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Head Injury Residuals

The veteran contends that he has residuals of inservice head 
injuries, resulting in double vision and vertigo.  The Board 
concludes that service connection is not warranted.

The veteran has alleged a variety of head injuries during 
service.  Principally, the veteran has pointed to the helmet 
injury discussed above.  In testimony before the undersigned, 
the veteran also related head trauma due to a fall while 
climbing mountains in the Philippines.  In testimony, the 
veteran reported that his doctors told him that his double 
vision is due to a concussion injury to the brain and an 
inability for the brain to incorporate the visual stimuli of 
the eyes into a coherent image.  The veteran reported surgery 
to adjust the muscles of the eye in either the 60's, 70's or 
80's.  There is also suggestion that the veteran has 
dizziness and vertigo resulting from his head injuries.

While the veteran is competent to report that he had head 
trauma during service, his service treatment records do not 
show any injuries or residuals.  The veteran, again, was 
evaluated numerous times during service and in the initial 
post service years and there is no indication from him or 
from the doctors of any head injury or residuals that could 
be associated with a head injury, either double vision or 
dizziness.

As to the veteran's vision complaints, the Board notes that 
the veteran experienced major head trauma in 1978.  A 1985 
treatment note indicates, and the veteran confirms, that he 
was shot in the back of the head during an interrupted home 
invasion.  The bullet did not penetrate the veteran's skull, 
although the record does indicate that the veteran was 
blinded by the impact.  The blindness lasted several weeks.  

The veteran has reported to various VA doctors that his 
double vision was the result of head injuries he suffered 
during service.  The doctors have duly noted his reported 
history several times, for instance in a July 2007 treatment 
note.  The Board is not bound to accept these as competent 
medical evidence that his complaints date to service.  
Information simply recorded by a medical examiner, unenhanced 
by any additional medical comment, does not constitute 
'competent medical evidence' because a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The Board is thus presented with a set of medical evidence 
showing no head injury or residuals of a head injury, and no 
complaints of eye difficulty in service or within the first 
two years post service.  The veteran was then assaulted, 
resulting in a gunshot wound to the back of the head which 
rendered him temporarily blind.  The veteran's complaints of 
double vision appear only after the gunshot wound.  The Board 
finds that there is no continuity of symptomatology to 
service and that the veteran had a major, intervening cause 
of eye dysfunction many years after service.  The Board has 
already found that the veteran's accounts of his inservice 
treatment are incredible.  As a result, the Board finds that 
the preponderance of the evidence is against a relationship 
between the veteran's double vision and any remote incident 
of service, to include various head injuries.  

The Board notes that the veteran also testified that he has 
dizziness as a result of his inservice head injury.  The 
veteran's VA treatment records show that the veteran does 
suffer from dizziness.  The veteran complained of dizziness 
in 2004 and 2005.  A January 2005 treatment note indicates 
that the timing of the increase in one of his medications 
roughly corresponds with the timing of the new onset 
dizziness.  The dizziness was originally thought to be 
secondary to anemia, but was eventually determined to be the 
result of medication (not used to treat a service-connected 
disability), which renders him hypotensive.  This is the only 
medical opinion on this subject and the Board finds that this 
opinion adequately accounts for the veteran's symptoms and 
the lack of complaints during service or for many years 
thereafter.   

As such, the Board finds that the preponderance of the 
evidence is against the veteran's residuals of a head injury 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Dental Trauma

The veteran claims that he suffered dental trauma during 
service when a helmet struck him in the face during an 
explosion.  The veteran's claim was processed by the RO as a 
claim for the left upper teeth.  The veteran's testimony 
before the undersigned was more general in nature, indicating 
he was seeking service connection for teeth located on the 
right side as a result of the inservice injury, and the teeth 
on the left side as a result of the later treatment for the 
right sided teeth.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

As a preliminary matter, the Board must define a term before 
considering the substance of this claim.  The veteran has 
testified that he was struck by the helmet and was later told 
by doctors in a military hospital that he had impacted teeth.  
The veteran testified before the undersigned that the helmet 
"cranked a few teeth and it impacted all the teeth [he] has 
inside."  An impacted tooth is a tooth "prevented from 
erupting by a physical barrier."  See Dorland's Illustrated 
Medical Dictionary 1922 (30th ed. 2003).  The 1985 post-
service abscess and surgery extracted teeth # 5 and 6 and two 
molars.  The doctors at the time indicated that the abscess 
was due to "impacted" teeth.  The veteran seems to believe, 
from the content of his submissions and testimony, that 
"impacted" teeth have been damaged from external force, 
somehow driven up into the maxilla. 

There is no evidence, during service, showing dental 
complaints or treatment following a blow to the head from a 
helmet.

Service connection for treatment purposes is not permitted 
for impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e).  There is no indication that the veteran's 
impacted teeth stem from disease or pathology that developed 
after 180 days of service.  

The Board notes that the veteran has had numerous dental 
evaluations by both the U.S. Army and VA.  The VA system 
numbered the veteran's teeth on a 1-32 basis as opposed to 
how the U.S. Army labeled them as 1-16 for the right and the 
left.  The Army designation is reported by side and number in 
parenthesis.  

At the veteran's entry to service physical examination in 
June 1944, the veteran was noted to have a fixed serviceable 
bridge replacing tooth 5 (R-4 in his military records, the 
first, upper, right bicuspid).  The veteran was also missing 
teeth # 16, 17 and 32 (R-16, L-8 and L-16, the lower right 
wisdom tooth and both left wisdom teeth).

A May 1947 dental evaluation noted the absence of # 6, 17 and 
32, with a notation that a bridge was attached to # 5.  A 
June 1948 VA dental examination shows teeth # 5 and 6 missing 
and impacted, with a bridge replacing 6, and # 17 and 32 
missing.  A September 1948 VA dental rating sheet shows 
similarly absent teeth.  The veteran was granted service 
connection for teeth number 12, 19 and 20 for cavity 
treatment purposes in September 1948.

Developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 3.303(c).  Defects are defined as 
"structural or inherent abnormalities or conditions which 
are more or less stationary in nature."  VAOPGCPREC 82-90.  
However, a congenital or developmental defect can be subject 
to superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.  VA's General Counsel has held, however, 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.

As noted above, developmental defects may not be service-
connected unless it was subject to an inservice superimposed 
disease or injury 38 C.F.R. § 3.303(c).  There is no evidence 
that the veteran's impacted teeth was subject to a 
superimposed disease or injury during military service.  
VAOPGCPREC 82-90.  There is no evidence of a traumatic injury 
to the head during service which resulted in dental injury; 
dental treatment was not provided during service.  A history 
of inservice dental trauma was not found during VA dental 
examination within one year of separation.  There is no 
competent medical evidence on file which suggests otherwise.  
As such, the veteran does not meet the Class II (a) criteria 
for service connection for a noncompensable dental condition 
which resulted from combat wounds or other service trauma.  
38 C.F.R. § 17.161(c); 38 U.S.C.A. § 1712(a)(1)(B).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); and those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility), etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Of the classes of eligibility for dental treatment set forth 
in 38 C.F.R. § 17.161, only three classes are potentially 
applicable in this case.  38 U.S.C.A. § 1712.  Regarding 
Class I, those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.  
At present, the veteran does not have a compensable dental 
disability or condition, as set forth under 38 C.F.R. § 
4.150, for lost masticatory surface.  As such, the veteran 
does not satisfy Class I criteria.  38 C.F.R. § 17.161(a).

Regarding Class II criteria, a veteran who has a service-
connected, noncompensable dental condition or disability 
shown to have been in existence at time of discharge or 
release from active service, which took place before October 
1, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, provided that 
application for this one-time dental treatment must have been 
submitted within one year after service discharge.  38 C.F.R. 
§ 17.161(b)(2)(i)(B).  Here, the veteran applied within the 
time restrictions and received treatment for teeth # 12, 19 
and 20.  No other teeth were granted at that time, and all of 
those teeth are on the left side of the mouth.  The veteran 
cannot now claim one time treatment for the right side teeth.  
38 C.F.R. § 17.161(b); 38 U.S.C.A. § 1712(a)(1)(B).  

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available for noncompensable 
dental disability of those shown to have prisoner of war 
status (Class II(b) and Class II(c)), dental disability 
associated with aggravation of a service-connected disability 
(Class III), those with service connected disability rated 
100 percent disabling (Class IV), those participating in 
vocational rehabilitation under Chapter 31 (Class V), or 
those scheduled for admission or otherwise receiving care 
from VA under Chapter 17 of 38 U.S.C. (Class VI).  38 C.F.R. 
§ 17.161.  The veteran does not fit any of these criteria, 
not having prisoner-of-war status, aggravation of a service 
connected disability, a 100 percent disability rating, 
participation in vocational rehabilitation or otherwise 
scheduled for admission or received care from VA under 
Chapter 17.  The veteran cannot benefit from these 
provisions.

The Board is aware of the veteran's arguments regarding the 
right side tooth disorders resulting in damage to the left 
side teeth as a secondary claim.  The veteran is not eligible 
for service connection for the right sided teeth, and, 
therefore, cannot establish eligibility to the teeth located 
on the left side on a secondary basis. 

Regardless of the veteran's helmet injury, he has no 
eligibility for dental treatment and does not have a 
compensable dental disability.  As such, the Board finds that 
the preponderance of the evidence is against the veteran's 
dental trauma claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
\

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a head 
injury, to include double vision is denied.

Entitlement to service connection for a dental disorder, for 
purposes of either compensation or VA outpatient treatment, 
is denied.


REMAND

The veteran claims to have a skin condition as a result of 
"jungle rot" due to his service in the Philippines.  

The Board notes that the veteran's service treatment records 
and VA examinations reports from 1948 and 1949 do not show a 
skin disorder of any kind.  The veteran's current VA 
treatment records do reflect current treatment for rosacea, 
eczema and atopic dermatitis.  The veteran also experiences 
periodic pruritic eruptions.  A July 2007 VA treatment note 
indicates that the eczema and dermatitis are atypical.  The 
Board is unclear as to why the disorders have been determined 
to be atypical.  The Board concludes that this is a 
sufficient basis to determine if his skin disorders are at 
least as likely as not the result of inservice "jungle 
rot."

Accordingly, the issue is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine if the diagnosis 
of atypical eczema, atopic dermatitis and 
rosacea is as likely as not etiologically 
related to his complaints of inservice 
"jungle rot".  The claims folder and a 
copy of this Remand must be made available 
to, and be reviewed by, the examiner, and 
the veteran should be scheduled for an 
examination, if the examiner should 
determine that any indicated special 
tests, studies or additional consultations 
are required.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


